Title: To George Washington from Lieutenant Colonel Samuel Smith, 16 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Woodberry [N.J.] 16th Novr 1777

Gen. Varnum will have inform’d your Excelly of the Evacuation of fort Mifflin. I am extremely Sorry for the Circumstance. Major Thayer defended it too bravely.

My party taken (as your Excelly knows) from the picquet, think they have done their Tour of duty, & hope for your Excellys permission to join their respective Regiments, who (they Say) want their immediate Attention. the Officers have no Cloths with them. My Arm is yet very painful. Major Fleury is hurt but not very much. he is a Treasure that ought not to be lost. Capt. Dickinson of the first Virga Regt deserves much Attention. he Stay’d with & assisted Fleury. he is a brave industrious good Officer. Capt. Walls of the 4th Virga has distinguish’d himself on every Occasion, for a brave, Industrious & prudent Officer. Capt. Bell of the 6th Maryland has much Merit. I have the Honor to be Your Excellys Most Obedt Servt

Sam. Smith

